Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 06/22/2021 has been entered. Claims 1 and 19-20 have been amended. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
4.	Claims 1, 3-5, 7-8, and 18-20 are rejected under 35 U.S.C. 103 as unpatentable over Sheik-Nainar (US 20180218195 A1) in view of Roh (US 20170316250 A1).
Regarding claim 1, Sheik-Nainar (e.g., Figs. 1-12) discloses a fingerprint identification method, which is applied to a terminal device (e.g., electronic device shown in Figs. 3-4, 9 and 11), comprising: 
waking up a system of the terminal device (e.g., Figs. 7-8 and 11-12 and [0095]-[0097], [0126]-[0129], [0131]-[0133]; waking up) and making a display screen of the (e.g., Figs. 8 and 11-12 and [0080], [0124]-[0127], [0131]-[0133] and [0137]-[0138]; high brightness mode (HBM)), if a wakeup event is detected (e.g., Figs. 7-8 and 11-12 and [0095]-[0097], [0126]-[0129], [0131]-[0133]; detection of wakeup event) when the display screen of the terminal device is in an Always on Display mode or in a Screen-Off mode (e.g., Figs. 7-8 and 11-12 and [0059], [0095]-[0098] and [0120]-[0122]; display on state or display off state); 
collecting fingerprint information (e.g., Figs. 8 and 11-12 and [0137]-[0139], [0099]-[0100]; fingerprint detection); 
identifying the fingerprint information to obtain a recognition result according to a pre-stored fingerprint database (e.g., Figs. 8 and 11-12 and [0137]-[0139], [0099]-[0100];  fingerprint authentication).

Sheik-Nainar (e.g., Figs. 1-12) discloses when the fingerprint is successfully recognized, performing a fingerprint unlocking operation and performing a fingerprint payment operation, but does not disclose the comparison between a pressure value at a time of fingerprint collection and a preset payment pressure threshold as claimed. However, Roh (e.g., Figs. 1-15) discloses a fingerprint identification method, which is applied to a terminal device, comprising: 
when the fingerprint is successfully recognized and a pressure value at a time of fingerprint collection is less than a preset payment pressure threshold, performing a fingerprint unlocking operation ([0159]; P<P2, fingerprint unlocking); 
when the fingerprint is successfully recognized and the pressure value at the time of fingerprint collection is greater than or equal to the preset payment pressure threshold, ([0159] and [0255]; P≥P2, performing a specified application such as a fingerprint payment operation).

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Roh to the fingerprint identification method of Sheik-Nainar. The combination/motivation would be to develop a fingerprint identification method applied to a terminal device such as a mobile phone, which is capable of performing various functions depending on a fingerprint verification result. The combination/motivation would also provide a terminal device such as a mobile phone integrated with a fingerprint sensor with an enhanced detection sensitivity and a convenience of operation.

Regarding claim 3, Sheik-Nainar in view of Roh discloses the method of claim 1, Sheik-Nainar (e.g., Figs. 1-12) discloses wherein the entering into the High Brightness mode includes: entering into the High Brightness mode after screen spots are turned on (e.g., Figs. 8 and 11-12 and [0080], [0124]-[0127], [0131]-[0133] and [0137]-[0138]; e.g., screen spot 1110 shown in Fig. 11 is activated, and the electronic device is operated in high brightness mode (HBM)).

Regarding claim 4, Sheik-Nainar in view of Roh discloses the method of claim 3, Sheik-Nainar (e.g., Figs. 1-12) discloses wherein the entering into the High Brightness mode after the screen spots are turned on includes: entering the High Brightness mode (e.g., Figs. 8-9 and 11-12 and [0080], [0124]-[0127], [0131]-[0133] and [0137]-[0138]; high brightness mode (HBM) is initiated after screen spot 1110 is turned on) of said display screen (e.g., Fig. 11; display screen) with a fingerprint recognition area (e.g., Fig. 11; fingerprint recognition area 1106); turning on the screen spots at said fingerprint recognition area (e.g., Fig. 11; screen spot 1110 is activated at the fingerprint recognition area 1106).

Regarding claim 5, Sheik-Nainar in view of Roh discloses the method of claim 4, Sheik-Nainar (e.g., Figs. 1-12) discloses wherein the collecting fingerprint information includes: comparing a pressure value of a touch operation with a preset standard pressure value when there is the touch operation at the fingerprint recognition area (e.g., Figs. 8 and 11-12; detection of touch pressure; [0138] and [0092]); and collecting the fingerprint information at a fingerprint identification area when a current pressure value is greater than or equal to the preset standard pressure value (e.g., Figs. 8 and 11-12; fingerprint identification in accordance with pressure detection; [0138] and [0092]-[0099]). In addition, Roh (e.g., Figs. 1-15) discloses the same features as claimed (e.g., Figs. 6-7 and [0159]).

Regarding claim 7, Sheik-Nainar in view of Roh discloses the method of claim 5, Sheik-Nainar (e.g., Figs. 1-12) discloses wherein when there is a touch operation at said fingerprint recognition area, the comparing the pressure value of the touch operation with the preset standard pressure value includes: comparing a duration of the touch operation with a preset standard pressure duration when there is the touch operation at the (Figs. 8 and 10; time duration T1/T2); and comparing the pressure value of said touch operation with said preset standard pressure value when the duration detected is up to the preset standard pressure duration (Figs. 8 and 10-12; [0138] and [0092]). In addition, Roh (e.g., Figs. 1-15) discloses the same features as claimed (e.g., Figs. 6-7 and [0164]-[0168]).

Regarding claim 8, Sheik-Nainar in view of Roh discloses discloses the method of claim 5, Sheik-Nainar (e.g., Figs. 1-12) wherein when there is the touch operation at said fingerprint recognition area, the comparing the pressure value of the touch operation with the preset standard pressure value includes: comparing an area of the touch operation with a preset standard pressure area when there is the touch operation at the fingerprint recognition area (Fig. 9  and [0090]); and comparing the pressure value of said touch operation with said preset standard pressure value when the detected touch area is greater than or equal to said preset standard pressure area (Figs. 8-12  and [0090], [0092] and [0138]). In addition, Roh (e.g., Figs. 1-15) discloses the same features as claimed (e.g., Figs. 6-7 and [0164]-[0168]).

Regarding claim 18, Sheik-Nainar in view of Roh discloses the method of claim 1, Sheik-Nainar (e.g., Figs. 1-12) discloses the method further comprising an operation of unlocking and/or paying in accordance with the recognition result (e.g., Fig. 1, step 104, and Fig. 2, step 203, and [0103]). Roh also discloses the method further comprising an operation of unlocking and/or paying in accordance with the recognition result ([0159]).

(e.g., Figs. 1-12) discloses an electronic device (e.g., electronic device shown in Figs. 3-4, 9 and 11), comprising: 
a processor (e.g., processing system 104 including CPU in Figs. 1-2, CPU in Fig. 7); 
a storage (e.g., processing system 104 including memory in Figs. 1-2, memory in Fig. 7) which is designed to store executable instructions for the processor (e.g., [0050] and [0144]); 
a display screen (e.g., Figs. 3-4, 9 and 11; display screen), wherein a fingerprint recognition area of the display screen is equipped with an under-screen fingerprint recognition sensor (e.g., Figs. 3-4, 9 and 11 show examples of under-screen fingerprint sensor, e.g., 305b or 404 at a corresponding fingerprint recognition area); 
wherein the processor is configured to: 
wake up a system of the electronic device (e.g., Figs. 7-8 and 11-12 and [0095]-[0097], [0126]-[0129], [0131]-[0133]; waking up) and make the display screen entering into a High Brightness mode (e.g., Figs. 8 and 11-12 and [0080], [0124]-[0127], [0131]-[0133] and [0137]-[0138]; high brightness mode (HBM)) when the display screen is in an Always on Display mode or in a Screen-Off mode (e.g., Figs. 7-8 and 11-12 and [0059], [0095]-[0098] and [0120]-[0122]; display on state or display off state), if a wake event is detected (e.g., Figs. 7-8 and 11-12 and [0095]-[0097], [0126]-[0129], [0131]-[0133]; detection of wakeup event); 
collect fingerprint information (e.g., Figs. 8 and 11-12 and [0137]-[0139], [0099]-[0100]; fingerprint detection); 
(e.g., Figs. 8 and 11-12 and [0137]-[0139], [0099]-[0100];  fingerprint authentication); and 
wherein the under-screen fingerprint recognition sensor is configured to: perform fingerprint recognition in said High Brightness mode (e.g., Figs. 8 and 11-12 and [0080], [0124]-[0127], [0131]-[0133] and [0137]-[0139]; fingerprint detection in high brightness mode).

Sheik-Nainar (e.g., Figs. 1-12) discloses when the fingerprint is successfully recognized, performing a fingerprint unlocking operation and performing a fingerprint payment operation, but does not disclose the comparison between a pressure value at a time of fingerprint collection and a preset payment pressure threshold as claimed. However, Roh (e.g., Figs. 1-15) discloses an electronic device including a fingerprint sensor,
when the fingerprint is successfully recognized and a pressure value at a time of fingerprint collection is less than a preset payment pressure threshold, perform a fingerprint unlocking operation ([0159]; P<P2, fingerprint unlocking); 
when the fingerprint is successfully recognized and the pressure value at the time of fingerprint collection is greater than or equal to the preset payment pressure threshold, perform a fingerprint payment operation, or perform a fingerprint unlocking operation and the fingerprint payment operation simultaneously ([0159] and [0255]; P≥P2, performing a specified application such as a fingerprint payment operation).



Regarding claim 20, Sheik-Nainar (e.g., Figs. 1-12) discloses a non-transitory computer-readable storage medium (e.g., processing system 104 including memory in Figs. 1-2, memory in Fig. 7) for an electronic device (e.g., electronic device shown in Figs. 3-4, 9 and 11), having instructions (e.g., [0050] and [0144]) stored thereon for execution by a processor (e.g., processing system 104 including CPU in Figs. 1-2, CPU in Fig. 7), the instructions comprising: 
waking up a system of the electronic device (e.g., Figs. 7-8 and 11-12 and [0095]-[0097], [0126]-[0129], [0131]-[0133]; waking up) and making a display screen of the electronic device enter into a High Brightness mode (e.g., Figs. 8 and 11-12 and [0080], [0124]-[0127], [0131]-[0133] and [0137]-[0138]; high brightness mode (HBM)), if a wake event is detected (e.g., Figs. 7-8 and 11-12 and [0095]-[0097], [0126]-[0129], [0131]-[0133]; detection of wakeup event) when the display screen is in an Always on Display mode or in a Screen-Off mode (e.g., Figs. 7-8 and 11-12 and [0059], [0095]-[0098] and [0120]-[0122]; display on state or display off state); 
(e.g., Figs. 8 and 11-12 and [0137]-[0139], [0099]-[0100]; fingerprint detection); 
identifying the fingerprint information to obtain a recognition result according to a pre-stored fingerprint database (e.g., Figs. 8 and 11-12 and [0137]-[0139], [0099]-[0100];  fingerprint authentication).

Sheik-Nainar (e.g., Figs. 1-12) discloses when the fingerprint is successfully recognized, performing a fingerprint unlocking operation and performing a fingerprint payment operation, but does not disclose the comparison between a pressure value at a time of fingerprint collection and a preset payment pressure threshold as claimed. However, Roh (e.g., Figs. 1-15) discloses an electronic device including a fingerprint sensor (e.g., Figs. 1-6; fingerprint sensor) and a non-transitory computer-readable storage medium (e.g., Figs. 1-6; memory) having instructions stored thereon for execution by a processor (e.g., Figs. 1-6; processor),
when the fingerprint is successfully recognized and a pressure value at a time of fingerprint collection is less than a preset payment pressure threshold, performing a fingerprint unlocking operation ([0159]; P<P2, fingerprint unlocking); 
when the fingerprint is successfully recognized and the pressure value at the time of fingerprint collection is greater than or equal to the preset payment pressure threshold, performing a fingerprint payment operation, or performing a fingerprint unlocking operation and the fingerprint payment operation simultaneously ([0159] and [0255]; P≥P2, performing a specified application such as a fingerprint payment operation).



5.	Claim 2 is rejected under 35 U.S.C. 103 as unpatentable over Sheik-Nainar (US 20180218195 A1) in view of Roh (US 20170316250 A1) and further in view of Baek (US 20200026371 A1).
Regarding claim 2, Sheik-Nainar in view of Roh discloses the method of claim 1, Sheik-Nainar (e.g., Figs. 1-12) discloses the method further comprising: unlocking the display screen (e.g., Figs. 14; [0102] and [0122]) and tuning off the High Brightness mode (e.g., Figs. 12), but does not expressly disclose tuning off the High Brightness mode when the fingerprint information is successfully recognized. However, Baek (e.g., Fig. 11) discloses a fingerprint identification method, which is applied to a terminal device, comprising: unlocking the display screen ([0140]; activating display panel) and tuning off the High Brightness mode when the fingerprint information is successfully recognized ([0119]; deactivate HBM after fingerprint detection and authentication). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Baek to the fingerprint identification method of 

6.	Claims 6, 9-11 and 14-15 are rejected under 35 U.S.C. 103 as unpatentable Sheik-Nainar (US 20180218195 A1) in view of Roh (US 20170316250 A1) and further in view of Kang (US 20190311172 A1).
Regarding claim 6, Sheik-Nainar in view of Roh discloses the method of claim 5, Sheik-Nainar (e.g., Figs. 1-12) discloses the method further comprising: determining the current pressure value is less than the preset standard pressure value ([0138] and [0092]), and Roh (e.g., Fig. 6 and [0159]) discloses the similar features. Sheik-Nainar and Roh but do not disclose outputting pressure prompt information when the current pressure value is less than the preset standard pressure value. However, Kang discloses an fingerprint identification method (e.g., Figs. 21-22) applied to a terminal device (e.g., Figs. 10-20 and 23-28), which is similar to that disclosed by Sheik-Nainar and Roh, comprising: outputting pressure prompt information when the current pressure value is less than the preset standard pressure value (e.g., Fig. 13 and 15-20; [0137], [0142], [0145], [0148], [0151], and [0153]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kang to the fingerprint identification method of Sheik-Nainar in view of Roh. The combination/motivation would be to provide a notification for the users so that user input meets the designated condition for fingerprint identification.  

(e.g., Figs. 21-22) discloses wherein, in the outputting pressure prompt information, the pressure prompt information output corresponds to the current pressure value when the current pressure value is less than the preset standard pressure value, wherein different pressure values correspond to different pressure prompt information (e.g., Fig. 13 and 15-20; [0137], [0142], [0145], [0148], [0151], and [0153]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kang to the fingerprint identification method of Sheik-Nainar in view of Roh. The combination/motivation would be to provide a notification for the users so that user input meets the designated condition for fingerprint identification.  

Regarding claim 10, Sheik-Nainar in view of Roh and further in view of Kang discloses the method of claim 6, Kang (e.g., Figs. 21-22) discloses wherein the outputting pressure prompt information includes: playing prompt animation; and/or, displaying text prompt message; and/or, displaying current pressure value; and/or, playing voice prompt message; and/or, outputting vibration prompt (e.g., Fig. 13 and 15-20; [0137], [0142], [0145], [0148], [0151], and [0153]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kang to the fingerprint identification method of Sheik-Nainar in view of Roh. The combination/motivation would be to provide a notification for the users so that user input meets the designated condition for fingerprint identification.  

(e.g., Figs. 21-22) discloses wherein the playing prompt animation includes: displaying a pressure display area corresponding to the current pressure value (e.g., Fig. 13 and 15-20); and zooming a display range of said pressure display area (e.g., Fig. 15-18), and/or, change a color of said pressure display area, according to changes of the current pressure value (e.g., Fig. 13 and 15-20). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kang to the fingerprint identification method of Sheik-Nainar in view of Roh. The combination/motivation would be to provide a notification for the users so that user input meets the designated condition for fingerprint identification.  

Regarding claim 14, Sheik-Nainar in view of Roh and further in view of Kang discloses the method of claim 10, Kang (e.g., Figs. 21-22) discloses wherein the outputting pressure prompt information includes: playing prompt animation; and/or, displaying text prompt message; and/or, displaying current pressure value; and/or, playing voice prompt message; and/or, outputting vibration prompt (e.g., Fig. 13 and 15-20; [0137], [0142], [0145], [0148], [0151], and [0153]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kang to the fingerprint identification method of Sheik-Nainar in view of Roh. The combination/motivation would be to provide a notification for the users so that user input meets the designated condition for fingerprint identification.  

(e.g., Figs. 21-22) discloses wherein the playing prompt animation includes: displaying a pressure display area corresponding to the current pressure value (e.g., Fig. 13 and 15-20); and zooming a display range of said pressure display area (e.g., Fig. 15-18), and/or, change a color of said pressure display area, according to changes of the current pressure value (e.g., Fig. 13 and 15-20). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kang to the fingerprint identification method of Sheik-Nainar in view of Roh. The combination/motivation would be to provide a notification for the users so that user input meets the designated condition for fingerprint identification.  

7.	Claims 12-13 and 16-17 are rejected under 35 U.S.C. 103 as unpatentable over Sheik-Nainar (US 20180218195 A1) in view of Roh (US 20170316250 A1)  and Kang (US 20190311172 A1, hereinafter referred to as Kang’172) and further in view of Kang (US 20190104997 A1; hereinafter referred to as Kang’997).
Regarding claim 12, Sheik-Nainar in view of Roh and further in view of Kang’172 discloses the method of claim 11, Kang’172 (e.g., Figs. 21-22) discloses displaying a preset standard pressure area corresponding to the preset standard pressure value (e.g., Fig. 16), but does not disclose prompting the preset standard pressure value. However, Kang’997 (e.g., Fig. 3) discloses a method of pressure detection, wherein the outputting pressure prompt information further comprises: prompting the preset standard pressure value (e.g., Fig. 3D; preset pressure SP and actual pressure AP are displayed in area 34). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kang’997 to the fingerprint identification method of Sheik-Nainar in view of Roh and Kang’172. The combination/motivation would be to provide a notification for the users so that the user is aware of the applied pressure magnitude to meet the designated condition for fingerprint identification.  

Regarding claim 13, Sheik-Nainar in view of Roh and Kang’172 and further in view of Kang’997 discloses the method of claim 12, Kang’172 (e.g., Figs. 21-22) discloses wherein the playing prompt animation further comprises: displaying a preset standard pressure area corresponding to the preset standard pressure value (e.g., Fig. 16). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kang’172 to the fingerprint identification method of Sheik-Nainar in view of Roh and Kang’997. The combination/motivation would be to provide a notification for the users so that user input meets the designated condition for fingerprint identification.  

Regarding claim 16, Sheik-Nainar in view of Roh and Kang’172 and further in view of Kang’172 discloses the method of claim 15, Kang’172 (e.g., Figs. 21-22) discloses displaying a preset standard pressure area corresponding to the preset standard pressure value (e.g., Fig. 16), but does not disclose prompting the preset standard pressure value. However, Kang’997 (e.g., Fig. 3) discloses a method of pressure detection, wherein the outputting pressure prompt information further comprises: prompting the preset standard (e.g., Fig. 3D; preset pressure SP and actual pressure AP are displayed in area 34). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kang’997 to the fingerprint identification method of Sheik-Nainar in view of Roh and Kang’172. The combination/motivation would be to provide a notification for the users so that the user is aware of the applied pressure magnitude to meet the designated condition for fingerprint identification.  

Regarding claim 17, Sheik-Nainar in view of Roh and Kang’172 and further in view of Kang’997 discloses the method of claim 16, Kang’172 (e.g., Figs. 21-22) discloses wherein the playing prompt animation further comprises: displaying a preset standard pressure area corresponding to the preset standard pressure value (e.g., Fig. 16). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kang’172 to the fingerprint identification method of Sheik-Nainar in view of Roh and Kang’997. The combination/motivation would be to provide a notification for the users so that user input meets the designated condition for fingerprint identification.  

Response to Arguments
8.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the references of Sheik-Nainar (US 20180218195 A1) and Roh (US 20170316250 A1) have been used for new ground rejection.  
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
                                                                                                                                                                                                       
/YUZHEN SHEN/Primary Examiner, Art Unit 2691